DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 01/28/2021 has been received and entered into the case record.
Claims 1, 12, 13, 15-18, and 20-27 have been cancelled.
Claim 40 is newly added. 
Claims 28-29 and 40 are pending in the application and have been examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. (WO 00/25665, cited in the IDS filed on 01/18/2017) in view of Oron et al. (Optics Letters, 2003; cited previously in PTO-892 filed on 12/30/2019) and Fujii et al. (1998. Gastrointest Endosc 47:382-7.)
Dees et al. teach that photo dynamic therapy (PDT) using two-photon excitation (TPE) is a safe, minimally invasive and precise manner to treat cancerous tumors (i.e. cancer cells), while minimizing damage to surrounding tissue (pg.2,11.3-14). Dees et al. further teach that PDT includes the steps of administering a photo-active agent that is retained in diseased tissue and treating the diseased tissue with a two-photon laser to activate the photo-active agent, thereby eliminating the diseased tissue (p.4, II. 6-9; p. 11, II. 25-34). Dees et al. teaches that Erythrosin B (i.e. erythrosine) is one of the halogenated 
Dees et al. is silent about whether the two-photon excitation they perform also includes polarization.
Oron et al. teach that the field of multiphoton laser microscopy has been developing rapidly since the advancement of compact femtosecond lasers, and that incorporation of polarization into multiphoton laser microscopy is achieved through use of third harmonic generation.  (p. 2315). 
Fujii et al. teaches the utilization of pronase in the intestine in order to improve visibility for the determination of gastric cancers in gastroendoscopies (Abstract). Fujii et al. teaches that pronase is applied first before the tissue and cells are dyed by the spraying of methylene blue (Abstract, p. 383). The pronase removes the mucosa and helps to provide increased visibility when utilizing a dye and screening for gastric cancers, ulcers and polyps (p. 383, Table 2).
It would have been obvious for one of ordinary skill in the art to utilize a two-photon (TP) confocal microscope and erythrosine (as taught by Dees) with polarization (as taught by Oron et al.) and a pronase treatment before administering the stain/dye (as taught by Fujii et al.) with a reasonable expectation of success. Incorporating a TP confocal microscope with polarization to detect cancer cells using erythrosine as photoactive agents would have led to predictable results with a reasonable expectation of success because Dees et al.'s teach that PDT with TP excitation is an advantageous cancer imaging and treatment method using erythrosine (p.9, II. 19-26, Table 1) and Oron et al. teach that polarization microscopy, which has been well known in the art for imaging samples can be readily incorporated into TP confocal microscopy techniques (p. 2315) and thus an artisan would be motivated to combine Dees and Oron. Furthermore, an artisan would be motivated to utilize pronase before administering a dye or stain to detect cancer cells as pronase has been proven to increase visibility of dyes administered to the gastrointestinal wall via removing the mucosa (Fujii et al.; p. 383). Dees in view of Oron et al. and Fujii et al. would yield a method of identifying cancer and normal cells with a two-photon 
Therefore the invention at the time of the effective filing date would be obvious to one of ordinary skill in the art.
	
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. (supra) in view of Oron et al. (supra) and in further view of Kunwar (2008. Biochimica et Biophysica Acta 1780: 673–679; IDS Reference No. 3 filed on 03/21/2017)
Dees et al. teach that photo dynamic therapy (PDT) using two-photon excitation (TPE) is a safe, minimally invasive and precise manner to treat cancerous tumors (i.e. cancer cells), while minimizing damage to surrounding tissue (pg.2,11.3-14). Dees et al. further teach that PDT includes the steps of administering a photo-active agent that is retained in diseased tissue and treating the diseased tissue with a two-photon laser to activate the photo-active agent, thereby eliminating the diseased tissue (p.4, II. 6-9; p. 11, II. 25-34). Dees et al. teaches that Erythrosin B (i.e. erythrosine) is one of the halogenated xanthenes used as the photo-active agent/photosensitizers in PDT (Table 1, p. 4-5). Dees et al. teach that PDT agents also act as contrast agents for imaging, which is highly advantageous, as only one dose is needed to image and treat, which reduces treatment time and cost (p. 9, II. 19-26).
Dees et al. is silent about whether the two-photon excitation they perform also includes polarization.
Oron et al. teach that the field of multiphoton laser microscopy has been developing rapidly since the advancement of compact femtosecond lasers, and that incorporation of polarization into multiphoton laser microscopy is achieved through use of third harmonic generation.  (p. 2315). 
Kunwar et al. teaches a method of measuring the quantitative uptake of curcumin in cells in normal and tumor (i.e. cancer) cells utilizing laser confocal microscopy and fluorescence (Abstract). Kunwar et al. found that curcumin exhibits more fluorescence in tumor cell lines and thus show 
It would have been obvious for one of ordinary skill in the art at the time the application was filed to utilize a two-photon (TP) confocal microscope and erythrosine (as taught by Dees) with polarization (as taught by Oron et al.) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating a TP confocal microscope with polarization to detect cancer cells using erythrosine as photoactive agents would have led to predictable results with a reasonable expectation of success because Dees et al.'s teach that PDT with TP excitation is an advantageous cancer imaging and treatment method using erythrosine (p.9, II. 19-26, Table 1) and Oron et al. teach that polarization microscopy, which has been well known in the art for imaging samples can be readily incorporated into TP confocal microscopy techniques (p. 2315). An artisan would be motivated to substitute the curcumin of Kunwar et al. for the erythrosine of Dees et al. as both are known to be taken up by tumor cells and curcumin has been shown to have a higher uptake in tumor cells than normal cells which would be utilized to distinguish the two (Kunwar et al.; p. 678). Dees in view of Oron et al. and Kunwar et al. would yield a method of identifying cancer and normal cells with a two-photon microscope utilizing curcumin and polarization with a reasonable expectation of success.
Therefore the invention at the time of the effective filing date would be obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments filed on 01/28/2021 with respect to the 103 rejection of claims 28-29 set forth in the Office Action filed on 10/01/2020 have been fully considered and are persuasive.  

Examiner agrees.
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made via the combination of Dees, Oron, and Fujii et al. to address the new claim limitation recited in claim 28 and thus claims 28 and 29 remain rejected.
Furthermore, a new rejection has been set forth in the present Office Action to address the newly added claim 40 via the combination of Dees, Oron and Kunwar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635